Case 7:19-cv-09182-KMK-LMS Document 31 Filed 06/08/20 Page 1 of 2

UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK

 

TERESA AVALOS, individually and in behalf
of all other persons similarly situated,

Plaintiff,

—against— 19 CV 9182 (KMK)

THE SURF CLUB ON THE SOUND, LLC,
GAETANO GIZZO; and ANTHONY
MARTELLO, jointly and severaily,

 

Defendants.

 

JUDGMENT

Karas, K. M.

Upon the notice of the acceptance of the offer of judgment, it is ordered, adjudged, and
decreed—

The plaintiff Teresa Avalos does recover of the defendants The Surf Club on the Sound,
LLC; Gaetano Gizzo; and Anthony Martello, jointly and severaily, $80,000.00, inclusive of costs,
expenses, attorneys’ fees, and interest.

The plaintiff has execution therefor;

Pursuant to sections 198(4) and 663(4) of the New York Labor Law, if any such amounts
of this judgment remain unpaid upon the expiration of ninety days following issuance of this
judgment, or ninety days after expiration of the time to appeal and no appeal is then pending,

whichever is later, the total amount of this judgment shall automatically mcrease by fifteen percent,

Va la X he Second Creat  Cecent
Klesalt React, |

LOS 08 AN ,
34S (24 Co. De My EL Court robes tod ,

has Ne pat t
. Te ee Ce, 1 -
for . ek dS . | 1 pon J uty

 

 
Case 7:19-cv-09182-KMK-LMS Document 31 Filed 06/08/20 Page 2 of 2

So nT |
Dated: White Plains, New York A >

Kenneth M, Karas 4
. |e § _2O2-€ United States District Whge
‘ F

 

 
